Detailed Action 
1. 	This office action is in response to the communicated dated 06 July 2022 concerning application number 16/169,281 effectively filed on 24 October 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3. 	This application is in condition for allowance except for the presence of claims 12-20 which are directed to an invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Information Disclosure Statement 
4. 	The Information Disclosure Statement submitted on 05 April 2022 has been considered by the Examiner.

Status of Claims 
5. 	Claims 1, 3-5, 7-10, and 12-22 are pending, of which claim 1 has been amended; claims 12-20 have been withdrawn; claims 2, 6, and 11 have been cancelled; and claims 1, 3-5, 7-10, and 21-22 are under consideration for patentability. 

Response to Arguments
6. 	Applicants arguments dated 06 July 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1, 3-5, 10, and 22. 

Examiner’s Amendment 
7. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims, please cancel the claims listed below as indicated. 
12.	(Cancelled) 
13.	(Cancelled)
14. 	(Cancelled) 
15. 	(Cancelled) 
16. 	(Cancelled) 
17. 	(Cancelled) 
18. 	(Cancelled)
19. 	(Cancelled) 
20. 	(Cancelled)

Allowable Subject Matter
8. 	Claims 1, 3-5, 7-10, and 21-22 are allowed.
9. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggest an apparatus comprising an evacuation tube, a filter, a long axis, a hollow conduit, a tube inlet, and a tube outlet similar to those recited in the pending claims. Specifically, the prior art of record does not explicitly teach wherein the filter extends through an entire length of the long axis of the evacuation tube along an interior wall of the evacuation tube. The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Blackhurst (US 2013/0131580 A1) teaches an apparatus (smoke evacuation system 300 [0177]) comprising an evacuation tube (discharge limb 301 [0177]), a filter (filter 303 [0177, FIG. 8A-8B]), a long axis (discharge limb 301 comprises a long axis [FIG. 3, FIG. 5]), a hollow conduit (interior surface of the discharge limb 301 [0177, FIG. 3, FIG. 5]), a tube inlet ([0175]), and a tube outlet ([0175]). Furthermore, Blackhurst teaches wherein the filter comprises a carbon media that is located within the hollow conduit ([0180-0181, FIG. 8A-8B]). 
	Overlander (US 2006/0021613 A1) teaches the carbon media to extend along an interior wall of the evacuation tube (carbon filter 148 may be installed within different locations of the inlet air tube 110 [0035, FIG. 3]). 
	However, Blackhurst and Overlander do not explicitly teach the carbon media to extend through the entire length of the evacuation tube. The Examiner respectfully submits that it would not have been obvious to a person having ordinary skill in the art to reconfigure the size of Overlander’s filter to extend the entire length of the evacuation tube. This modification would not be obvious, as the filter 148 would block the flapper 124 from opening ([0029, 0035]). Specifically, this would prevent the one-way valve 122 from delivering air through the flapper 124 and into the inlet air tube 110 ([0029, 0035]). The Examiner respectfully submits that modifying the filter as recited would interfere with the operation of Overlander’s device. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792